DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Por et al. (“Por”) (U.S. Patent Application Publication Number 2012/0005508) and Ahmad et al. (“Ahmad”) (U.S. Patent Application Publication Number 2014/0149770).
Regarding Claim 1, Por discloses a method for power management in a system-on-a-chip (SoC), the method comprising: 
signaling a memory controller (Figure 1, item 130, paragraph 0020) to enter a long-idle state in a low-power idle mode (paragraph 0029; i.e., an extended sleep mode), wherein the memory controller is associated with an external memory (Figure 1, item 160),
wherein the low-power idle state comprises:
blocking memory access (paragraph 0029; i.e., “all USB memory accesses will cease”);
reducing a system voltage (paragraph 0023; i.e., the various components are put in low power mode);
turning a physical interface (PHY) voltage off (Figure 1, item 130, paragraph 0029; i.e., it would have been obvious to one of ordinary skill in the art to turn off the USB physical interface since the EHCI 130 would be in an extended sleep mode and would not be receiving any data from the USB bus 150).
Por does not expressly disclose wherein the memory controller is in the SoC;
reducing clock rates of clocks of a data fabric and the memory controller, wherein the memory controller with the reduced clock rate is able to retain a state and respond to a wake signal; and
reducing a SoC voltage, wherein the reduced SoC voltage provides power to retain information in the associated external memory.
In the same field of endeavor (e.g., power reduction techniques), Ahmad teaches wherein the memory controller (Figure 1, item 104) is in the SoC (Figure 1, item 100);
reducing clock rates of clocks of a data fabric and the memory controller (paragraph 0003), wherein the memory controller with the reduced clock rate is able to retain a state and respond to a wake signal (paragraphs 0004, 0020, 0022, and 0035; i.e., the memory controller 104 may save its state in contexts 109 and 116 and subsequently retrieve that context upon a wake event); and
reducing a SoC voltage (paragraph 0024), wherein the reduced SoC voltage provides power to retain information in associated external memory (Figure 1, item 118, paragraph 0020).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ahmad’s teachings of power reduction techniques with the teachings of Por, for the purpose of further reducing the power consumption of the system.

Regarding Claim 2, Por discloses wherein the blocking of memory access is by the data fabric (paragraph 0029).

Regarding Claim 3, Por discloses wherein the long-idle state is selected based on a system management unit (SMU) signaling (paragraph 0023; i.e., a signal from the power control 140).

Regarding Claim 4, Por discloses wherein a system management unit (SMU) blocks memory access (paragraph 0029).

Regarding Claim 5, Por discloses wherein the SoC voltage is reduced to a retention level (paragraph 0029).

Regarding Claim 6, Por discloses wherein the SoC voltage is reduced to near a retention level (paragraph 0029).

Regarding Claim 7, Por discloses a method for power management in a system-on-a-chip (SoC), the method comprising: 
receiving a signal to wake up the SoC wherein the signal is associated with a wake up event (paragraph 0035; i.e., the processor sends a new asynchronous data transfer, which causes the system to wake up);
starting an exit flow to exit a long-idle state in a low-power idle mode by ramping up system voltage (paragraph 0035);
unblocking memory access to the external memory (paragraph 0035; i.e., asynchronous data requests may once again be serviced by the EHCI 130);
propagating the activity associated with the wake up event to the external memory (paragraph 0035; i.e., the asynchronous data transfer is serviced);
causing the external memory to exit self-refresh (paragraph 0014; i.e., certain ACPI states are known in the art to allow for self-refresh mode by a memory [e.g., the S1 sleep state] - see attached ACPI Standard).
Por does not expressly disclose ramping up clocks of a data fabric and a memory controller, wherein the memory controller is associated with an external memory, wherein the memory controller clock is ramped up from a clock rate that allows for the memory controller to retain a state and respond to a wake signal, wherein the SoC voltage is ramped up from an amount of voltage that allows for information to be retained in the associated external memory.
In the same field of endeavor, Ahmad teaches ramping up clocks of a data fabric and a memory controller (Figure 1, item 104, paragraph 0003), 
wherein the memory controller is associated with an external memory (Figure 1, item 118), wherein the memory controller clock is ramped up from a clock rate that allows for the memory controller to retain a state and respond to a wake signal (paragraphs 0004, 0020, 0022, and 0035; i.e., the memory controller 104 may save its state in contexts 109 and 116 and subsequently retrieve that context upon a wake event), wherein the SoC voltage is ramped up from an amount of voltage that allows for information to be retained in the associated memory (paragraphs 0020 and 0024).
The motivation discussed above with regards to Claim 1 applies equally as well to Claim 7.

Regarding Claim 8, Por discloses wherein the unblocking memory access is by the data fabric (paragraph 0035).

Regarding Claim 9, Por discloses wherein the signaling is a system management unit (SMU) signaling (paragraph 0035).

Regarding Claim 10, Por discloses wherein the SoC voltage is ramped up from a retention level or near a retention level (paragraph 0029).

Regarding Claim 11, Por discloses wherein signaling to wake up SoC is based on an inband event (paragraph 0034).

Regarding Claim 12, Por discloses wherein signaling to wake up SoC is based on an outband event (paragraph 0035).

Regarding Claim 13, Por discloses wherein the propagated activity includes direct memory access (DMA) activity (paragraph 0036).

Regarding Claim 14, Por discloses wherein the propagated activity includes processor activity (paragraph 0035).

Regarding Claim 15, Por discloses a system-on-a-chip (SoC) comprising: 
at least one processor (Figure 1, item 110); 
a data fabric (Figure 1, item 100; i.e., see various connections between the components 110-199); 
a memory controller (Figure 1, item 130), wherein the memory controller is associated with an external memory (Figure 1, item 160); and
a system management unit (SMU), wherein the SMU includes circuitry configured to:
receive a signal to wake the SoC, wherein the signal is associated with a wake up event (paragraph 0035; i.e., the processor sends a new asynchronous data transfer, which causes the system to wake up); 
start an exit flow to exit a long-idle state in a low-power idle mode by ramping up system voltage (paragraph 0035);
unblock memory access to the external memory (paragraph 0035; i.e., asynchronous data requests may once again be serviced by the EHCI 130); 
propagate the activity associated with the wake up event to the external memory (paragraph 0035; i.e., the asynchronous data transfer is serviced); 
cause the external memory to exit self-refresh (paragraph 0014; i.e., certain ACPI states are known in the art to allow for self-refresh mode by a memory [e.g., the S1 sleep state] - see attached ACPI Standard).
Por does not expressly disclose ramping up clocks of the data fabric and the memory controller, wherein the memory controller clock is ramped up from a clock rate that allows for the memory controller to retain a state and respond to a wake signal, wherein the SoC voltage is ramped up from an amount of voltage that allows for information to be retained in the associated external memory.
In the same field of endeavor, Ahmad teaches ramping up clocks of the data fabric and the memory controller (Figure 1, item 104, paragraph 0003), wherein the memory controller clock is ramped up from a clock rate that allows for the memory controller to retain a state and respond to a wake signal (paragraphs 0004, 0020, 0022, and 0035; i.e., the memory controller 104 may save its state in contexts 109 and 116 and subsequently retrieve that context upon a wake event), wherein the SoC voltage is ramped up from an amount of voltage that allows for information to be retained in the associated external memory (Figure 1, item 118, paragraphs 0020 and 0024).
The motivation discussed above with regards to Claim 1 applies equally as well to Claim 15.

Regarding Claim 16, Por discloses wherein the unblocking memory access is by the data fabric (paragraph 0035).

Regarding Claim 17, Por discloses wherein the signaling is a system management unit (SMU) signaling (paragraph 0035).

Regarding Claim 18, Por discloses wherein the SoC voltage is ramped up from a retention level or near a retention level (paragraph 0029).

Regarding Claim 19, Por discloses wherein signaling to wake up SoC is based on one of an inband event and an outband event (paragraph 0034).

Regarding Claim 20, Por discloses wherein the propagated activity includes at least one of direct memory access (DMA) activity and processor activity (paragraphs 0035-0036).

Response to Arguments
Applicant’s arguments with respect to claims 1, 7, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495.  The examiner can normally be reached on Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186